Title: Thomas Jefferson to George Jefferson, 13 November 1811
From: Jefferson, Thomas
To: Jefferson, George


          
            
                  Dear Sir 
                   
                     Monticello 
                     Nov. 13. 11
            
		   
		        Mr Mckinney tells me I misunderstood him when I considered a part of the flour formerly shipped as destined to pay me a quarter’s rent: but he yesterday sent off Johnson’s boat with 50. barrels to be delivered to you on my account. it will probably arrive before this letter. be pleased to recieve and sell it for the best price you can, as I do not know the state of the market, I fix
			 no limit: and the rather because a number of neighborhood debts have been waiting for this remittance, and have obliged me to draw on t 
                  it this day as follows
            
              
                
			 
                
                D
                c
              
              
                in favour of
                  D. Higginbotham
                74.
                17
              
              
                
                 Isham Chisolm
                35.

              
              
                
                 
		  Watson &. Vest
                44.
                57
              
            
             to these I must pray you to add for mrs Hackley 85.D. which I owe her. she will be in Richmond when you recieve this and for a day or two after, and I will thank you to send the money to her, as I have not given her an order. I mentioned before that she would send one or two small
			 bills to you for things she was to purchase for me. ever affectionately yours
            
              Th:
              Jefferson
          
          
            P.S. any articles of mine may be trusted to Johnson to bring up.
          
         